Citation Nr: 9923579	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  99-01 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs' purposes. 


REPRESENTATION

Appellant represented by:	Richard M. Arnold, Attorney 


INTRODUCTION

The veteran served on active duty from May 1978 to December 
1979.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 



REMAND

In December 1998, the veteran requested a hearing before a 
Member of the Board at the RO.  In a May 1999 response to 
this request, the RO stated that if they did not hear from 
the veteran, they would assume that he wished to remain on a 
pending list.  A hearing was not scheduled at this time.  In 
June 1999, the veteran's claims folder was then sent to the 
Board.  It does not appear either that the request for a 
hearing was canceled or that he failed to attend a scheduled 
hearing.  Accordingly, in order to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

The RO should schedule the veteran for a 
hearing before a before a Member of the 
Board in Denver, Colorado, in the order 
that this request was received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












